Case 0:19-cv-60270-RKA Document 149 Entered on FLSD Docket 03/04/2021 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 19-60270-CIV-ALTMAN/Hunt

  STATIC MEDIA, LLC,

          Plaintiff,
  v.

  OJCOMMERCE, LLC,

        Defendant.
  _________________________________/

                       ORDER ADOPTING REPORT & RECOMMENDATION

          The Plaintiff filed a Sealed Motion for Attorney’s Fees and Costs [ECF No. 138] on

  September 15, 2020. Pursuant to this Court’s practices, the Motion was referred to Magistrate Judge

  Patrick M. Hunt. On January 20, 2021, Judge Hunt issued a Sealed Report & Recommendation

  (“R&R”) [ECF No. 145], in which he recommended that the Plaintiff be awarded $5,501.50 in

  attorneys’ fees as sanction for the conduct of Defendant’s counsel, as well as $765.25 in costs, for a

  total award of $6,266.75. See R&R at 12. No party filed objections to the R&R, and the deadline to

  do so has passed. See generally Docket. 1

          When a magistrate judge’s “disposition” has been objected to, district courts must review

  that disposition de novo. FED. R. CIV. P. 72(b)(3). But, when no party has timely objected, “the court

  need only satisfy itself that there is no clear error on the face of the record in order to accept the

  recommendation.” FED. R. CIV. P. 72 advisory committee’s notes (citation omitted). Although Rule

  72 itself is silent on the standard of review, the Supreme Court has acknowledged that Congress’



  1
   On February 11, 2021, the Court extended the deadline to object to the R&R until February 25,
  2021. See Order [ECF No. 145]. On February 17, 2021, the Defendant moved to unseal the R&R, see
  Motion to Unseal [ECF No. 147], but it did not object to the findings or conclusions in the R&R.
  The Plaintiff responded that it does not oppose the Motion to Unseal. See Plaintiff’s Response to
  Motion to Unseal [ECF No. 148]. The Court will therefore GRANT the Motion to Unseal.
Case 0:19-cv-60270-RKA Document 149 Entered on FLSD Docket 03/04/2021 Page 2 of 2



  intent was to require a de novo review only where objections have been properly filed—and not when

  neither party objects. See Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It does not appear that Congress

  intended to require district court review of a magistrate [judge]’s factual or legal conclusions, under a

  de novo or any other standard, when neither party objects to those findings.”). In any event, the

  “[f]ailure to object to the magistrate [judge]’s factual findings after notice precludes a later attack on

  these findings.” Lewis v. Smith, 855 F.2d 736, 738 (11th Cir. 1988) (citing Nettles v. Wainwright, 677

  F.2d 404, 410 (5th Cir. 1982)).

          This Court has carefully reviewed the R&R and can find no clear error in it. The R&R

  properly compensates the Plaintiff’s counsel, at a reasonable rate, for work done on this case.

          Accordingly, the Court hereby ORDERS and ADJUDGES as follows:

              1. The Motion to Unseal [ECF No. 147] is GRANTED. The Clerk is instructed to

                  unseal the R&R [ECF No. 145] and to return that portion of the Court file to the

                  public records.

              2. The R&R [ECF No. 145] is ADOPTED in full.

              3. The Plaintiff’s Sealed Motion for Attorney’s Fees and Costs [ECF No. 138] is

                  GRANTED in part and DENIED in part. The Plaintiff shall be awarded

                  attorney’s fees in the amount of $5,501.50, and costs in the amount of $765.25, for a

                  total award of $6,266.75, for which sum execution shall now issue.

          DONE AND ORDERED in Fort Lauderdale, Florida, this 4th day of March 2021.




                                                             _________________________________
                                                             ROY K. ALTMAN
                                                             UNITED STATES DISTRICT JUDGE

  cc:     counsel of record
